Citation Nr: 9929823	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a left hydrocele.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1940 to October 1942.

In September 1995, and later in February 1996, the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, denied the veteran's claim for service 
connection for a left hydrocele.  The RO also denied his 
petition to reopen a previously denied claim for service 
connection for a right knee disorder.  He appealed the RO's 
decisions to the Board of Veterans' Appeals (Board).

In his July 1997 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested a hearing at the RO before 
a Member of the Board (i.e., a Travel Board hearing).  His 
hearing was scheduled to be held in July 1998 at the RO in 
New York, New York, because, during the pendency of his 
appeal, he had moved to Ridewood, N.Y.  However, he failed to 
report for the hearing.  Since he did not provide an 
explanation for his absence or request that his hearing be 
rescheduled, the Board deems his request for a Travel Board 
hearing withdrawn.  See 38 C.F.R. § 20.704(d), (e) (1999).

In an April 1999 statement, the veteran's representative 
alleged that the RO committed clear and unmistakable error 
(CUE) in a June 1953 decision by failing to grant special 
monthly compensation (SMC) for loss of use of the right 
testicle because it was atrophied.  This issue is not before 
the Board.  38 C.F.R. § 20.200.  Therefore, it is referred to 
the RO for all appropriate development and consideration.



FINDINGS OF FACT

1.  During his October 1940 service enlistment examination, 
it was observed that the veteran had a small left hydrocele; 
he had no complaints concerning it, and no symptoms 
associated with it were found on objective clinical 
evaluation.

2.  The veteran also did not have any complaints concerning 
the left hydrocele at any time during service, and he did not 
request or receive any treatment for it, nor was there a 
clinical diagnosis at any time during service indicating that 
it was symptomatic, including during his separation 
examination in October 1942.

3.  There also is no medical evidence of record suggesting 
that the veteran experienced any problems with the left 
hydrocele for many years after service, prior to 1975, when 
he underwent surgery for a hydrocelectomy and 
elective vasectomy.

4.  There is no medical evidence of record suggesting that 
the left hydrocele became appreciably worse during service 
beyond its natural progression, or that any problems that the 
veteran currently may be experiencing with it, or any 
problems that he experienced in the past, are related to his 
service in the military.

5.  The veteran received treatment for his right knee during 
service, in late September 1941 and early October 1941, after 
sustaining a contusion; his service medical records do not 
show that he experienced any further symptoms involving his 
right knee for the remainder of his period of active duty in 
the military, including when examined for separation from 
service in October 1942.

6.  There also is no medical evidence of record suggesting 
that the veteran had a right knee disorder when examined on 
various occasions during the years immediately after his 
discharge from the military (in June 1944, during several 
evaluations from February to May 1946, and in January 1952).

7.  In June 1953, the RO denied the veteran's claim for 
service connection for a right knee disorder because there 
had been no medical evidence since the injury in service 
suggesting that he had chronic residuals from that trauma; 
later that month, the RO notified him of its decision and of 
his procedural and appellate rights, and he did not appeal; 
he also did not appeal an October 1974 RO decision that 
denied his petition to reopen the claim, despite being 
appropriately notified by the RO of the decision, and of his 
procedural and appellate rights, in November 1974.

8.  The veteran since has submitted medical evidence 
concerning treatment he received for his right knee in a VA 
outpatient clinic during 1981, 1982, and 1983, and this 
evidence is not duplicative of the evidence that was of 
record when the RO denied his claims previously, and tends to 
suggest that he has chronic residuals from the right knee 
injury in service.

9.  There is no medical evidence of record suggesting a 
recurrence of right knee pathology for many years after the 
injury in service, nor is there any medical evidence of 
record otherwise linking any of the post-service pathology to 
the trauma in service.
CONCLUSIONS OF LAW

1.  The claim for service connection for a left hydrocele is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The RO's June 1953 decision denying the claim for service 
connection for a right knee disorder, and the RO's October 
1974 decision denying the petition to reopen this claim, 
became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  New and material evidence concerning the right knee claim 
has been submitted, and the requirements to reopen it have 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The claim for service connection for the right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for a Left Hydrocele

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military-or, if the veteran sustained or 
contracted the injury or disease prior to service, when there 
is sufficient evidence showing that the preexisting condition 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

A more preliminary determination, however, that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that the claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran, and if it 
is determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him with his claim.  See Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease, or aggravation thereof; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court)-formerly 
the United States Court of Veterans Appeals-lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim still may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Records clearly show that the physician who examined the 
veteran in October 1940 for his enlistment into the military 
observed the presence of a small left hydrocele.  However, 
that examining physician also indicated there were "no 
symptoms" associated with it that might disqualify the 
veteran from serving on active duty in the military, and the 
veteran had no relevant complaints concerning it at that 
time.  Thus, the mere notation during the enlistment 
examination of the presence of the left hydrocele, 
particularly since it appears to have been by history only, 
is not sufficient, in and of itself, to establish the 
presence of a preexisting condition.  38 C.F.R. § 3.304(b); 
see also Crowe v. Brown, 7 Vet. App. 238 (1994); 
Paulson v. Brown, 7 Vet. App. 466 (1995).  But, it is 
significant nonetheless that the veteran all but acknowledged 
that it preexisted service, and other evidence establishing 
this as fact may be enough to rebut the presumption of 
soundness at his service entrance based on clear and 
unmistakable evidence.  38 C.F.R. § 3.304(b)(2); see also 
Doran v. Brown, 6 Vet. App. 283, 286 (1994); Miller v. West, 
11 Vet. App. 345 (1998).  In this particular case, though, 
the question of whether his left hydrocele preexisted his 
entrance into the military is not dispositive of his appeal 
because, regardless of whether the Board assumes that it did 
(or didn't), there still is no medical or other competent 
evidence of record either suggesting that it became 
appreciably worse during service-beyond its natural 
progression-or that it otherwise is related to his service 
in the military.  This type of evidence is necessary to make 
his claim well grounded, and there is no such evidence in 
this instance.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

There is no indication that the veteran experienced symptoms 
as a residual of the left hydrocele at any time during 
service; he had absolutely no complaints concerning it, and 
there was no relevant clinical diagnosis, including during 
his October 1942 separation examination just prior to being 
discharged from the military.  There also is no medical or 
other competent evidence of record suggesting that he 
experienced any symptoms as a residual of the left hydrocele 
for many years after service, despite being examined several 
times by VA and private doctors-albeit in connection with 
other claims-in June 1944, on various occasions from 
February to May 1946, and in January 1952.  During the 
January 1952 examination, the evaluating physician indicated 
that the veteran's left testicle was larger than his right 
testicle, but, in the clinical diagnosis, there was no 
mention of any actual impairment involving the left testicle 
(including as a residual of the left hydrocele); 
the examiner's diagnosis only pertained to the right 
testicle, which was atrophied, but that testicle is not at 
issue in this appeal (only the left one).  In fact, the first 
medical evidence, post service, of problems with the left 
hydrocele are records concerning treatment he received in 
February and March 1975 at a VA hospital.  Later in March 
1975, after being informed that he could not undergo the 
procedure he needed at the VA hospital, he obtained treatment 
at Bellevue Hospital Center, where he underwent surgery 
involving a hydrocelectomy and elective vasectomy.

Although a VA physician who subsequently examined the veteran 
in November 1977 noted the presence of a "moderate" left 
hydrocele, there is no additional (i.e., more recent) medical 
evidence suggesting that the veteran continues to experience 
problems with it.  Consequently, it is questionable 
whether he has satisfied his burden of submitting evidence of 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further notes that, neither "chronicity" 
of the hydrocele disease in service, nor "continuity of 
symptomatology" associated with it after service, has been 
shown.  Therefore, the provisions of Savage, 10 Vet. App. at 
498, do not apply.  However, aside from those shortcomings in 
the veteran's claim, there is absolutely no medical evidence 
of record causally or etiologically linking his left 
hydrocele to his service in the military-either directly or 
via aggravation of a preexisting condition beyond its natural 
progression.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  As discussed 
above, this is one of the most fundamental requirements to 
making his claim well grounded.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Furthermore, since he is a 
layman, he does not have the necessary medical training 
and/or expertise to give a competent opinion, himself, on the 
etiology of his left hydrocele, or whether it was aggravated 
during service beyond its natural progression, so his 
unsubstantiated allegations in this regard have no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Mere allegations, alone, are not sufficient to make 
a claim for service connection well grounded; there also must 
be medical evidence supporting the allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Inasmuch as there is no such evidence in this case, the claim 
must be denied.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Right Knee 
Disorder

The RO initially denied the veteran's claim for service 
connection for a right knee disorder in June 1953 because, 
although he received treatment for a "contusion" on his 
right knee during service (while hospitalized for about one 
week from late September 1941 to early October 1941), there 
was no medical or other competent evidence suggesting that he 
experienced any additional symptoms referable to his right 
knee after that episode of treatment throughout the remainder 
of the time that he was on active duty, including when 
examined in October 1942 for separation from service, or even 
for several ensuing years after his discharge from the 
military.  In thereby concluding that "chronicity" of the 
injury in service or "continuity of symptomatology" after 
service had not been shown (see 38 C.F.R. § 3.303(b)), the RO 
also took note of the fact that he underwent several VA and 
private medical examinations during the years immediately 
subsequent to his discharge from the military-beginning with 
one in June 1944, and on various later occasions from 
February to May 1946, and even as late as January 1952-when 
he had no complaints concerning the status of his right knee 
and a right knee disorder was not clinically diagnosed.  He 
even personally acknowledged in a March 1953 statement, which 
the RO also considered, that he had not received any 
treatment for his right knee since his discharge from the 
military (at least from a doctor)-although he went on to 
allege in other portions of that statement that he had 
experienced a litany of symptoms affecting his right knee 
nonetheless, such as pain, swelling, limitation of motion, 
and instability ("weakness"), which he said he treated 
himself with liniment, self imposed rest, and "over-the-
counter" medication (aspirin, etc.) that anyone could have 
obtained without the need for a prescription from a doctor.

Other records confirm that the RO properly notified the 
veteran of its June 1953 decision, and of his procedural and 
appellate rights, in a letter that it sent him later that 
month.  The RO also sent him another letter in March 1954 
essentially reiterating the reasons that his claim was denied 
in response to a recent inquiry he had made requesting 
further explanation.  Since he did not timely appeal the RO's 
decision, it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302, 20.1103.

In October 1974, the RO denied the veteran's petition to 
reopen the claim, noting that the evidence that had been 
submitted since the RO's previous denial still did not tend 
to suggest that the right knee injury in service resulted in 
chronic residual disability.  The RO considered, among other 
evidence, records of treatment the veteran received during 
July and August 1974, while a patient at a VA hospital, for 
complaints of recurring pain in his right knee.  The RO 
observed, however, that, although he complained of pain, 
there was no objective clinical evidence to substantiate his 
complaints-particularly since his treating physicians at the 
VA hospital indicated that an objective clinical evaluation 
of his right knee was unremarkable, as were the X-rays taken 
of it.  The doctors further indicated that the medication he 
had been taking for his right knee had been successful in 
resolving his pain, and that his knee was not inflamed or 
unstable.

In November 1974, the RO notified the veteran of its 
decision, and of his procedural and appellate rights, and he 
again did not timely appeal, so that decision became final 
and binding on him as well based on the evidence then of 
record.  Id.

If, however, evidence that is both "new and material" is 
presented or secured with respect to a claim that, as here, 
has been denied by the RO and not timely appealed, 
the Secretary of VA shall reopen the claim and review the 
former disposition of it.  See 38 U.S.C.A. § 5108.  The 
provisions of section 5108 require consideration of all 
evidence since the last final denial in order to determine 
whether the claim must be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  Thus, the dispositive 
issue in this appeal, insofar as the veteran's attempt to 
reopen his claim is concerned, is whether new and material 
evidence has been submitted since the October 1974 RO 
decision that would require a readjudication of his claim.  
For the reasons discussed below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claim-but that, because the claim still is not 
well grounded, service connection must be denied 
nevertheless.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because, for the reasons 
discussed below, his claim is being reopened based on new and 
material evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, indeed, is unnecessary.  See 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992).

The evidence submitted since the October 1974 RO decision 
includes a November 1983 statement from the veteran wherein 
he alleged that he still was experiencing problems with his 
right knee (instability, imbalance, pain, etc.), as a 
residual of the injury in service, but more importantly, that 
medical records of treatment he recently had received at a VA 
hospital definitely would substantiate his allegations.  In 
December 1983, the RO obtained the records to which he 
referred, and they confirmed that he had received treatment 
in the outpatient clinic of a VA hospital in September 1981, 
October 1982, February 1983, and March 1983, for the symptoms 
alleged (pain, swelling, instability/weakness, etc.), and 
that diagnoses made included arthralgia of the right knee and 
atrophy of the neighboring quadriceps muscle.  It also was 
reported during the March 1983 consultation that he had a 
"long history" of these problems with his right knee.

Although the veteran later sustained a comminuted fracture of 
the patella of his right knee in April 1985 (and had to 
undergo surgery as a result of that injury), which, under 
other circumstances, might raise the possibility that any 
current disability that he has in his right knee is a 
residual of that "intercurrent injury," as opposed to the 
trauma he earlier sustained during service, this is not the 
situation at hand because of the clearly documented treatment 
he received for his right knee during 1981, 1982, and 1983, 
which was prior to the incident in April 1985.

Consequently, since the records of the treatment the veteran 
received in the VA outpatient clinic during 1981, 1982, and 
1983 tend to show that he does have chronic residual 
disability in his right knee, which possibly is the result of 
the injury he sustained during service, this evidence is 
"new and material" to his case because it directly refutes 
the substantive basis relied upon by the RO when earlier 
denying his claim in June 1953, and when denying the petition 
to reopen it in October 1974.  Thus, the claim is reopened.

Merely reopening the claim, however, does not end the 
analysis because the Board now must determine whether, based 
on a review of all of the evidence, both new and old, the 
claim is well grounded (i.e., "plausible").  See Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
(1999).  Unlike when determining whether the evidence 
submitted in support of the claim is new and material, VA 
adjudicators do not have to presume that this evidence is 
credible when determining whether it, and the other evidence 
of record, is sufficient to well ground the claim-if the 
allegations contained therein are beyond the competence of 
the person making them.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Board finds that the claim is not well grounded 
and, therefore, must be denied.

Although it is no longer disputed that the veteran, in fact, 
has a clinically diagnosed right knee disorder, and has since 
at least 1981 when he received treatment in the outpatient 
clinic at the VA hospital, there still is no medical evidence 
suggesting that any of the problems he has experienced with 
his right knee since service are a residual of the injury 
that he sustained to his right knee during service.  This 
type of medical nexus evidence is required to well ground his 
claim  See Caluza, 7 Vet. App. at 506.  It must be borne in 
mind that there was no actual clinical indication of a right 
knee disorder (i.e., a medical diagnosis) prior to 1981, 
some 40 years after the injury in service (in 1941), even 
though he earlier had complained of problems with his right 
knee in 1953 and 1974.  But even were to the Board to assume, 
arguendo, that he had a right knee disorder in either 1953 or 
1974 (instead of not until 1981) this still was about 12 or 
33 years after the injury in service, respectively, with no 
indication of a single manifestation of symptoms during the 
intervening years-except by way of his own personal account; 
his subjective complaints, however, were not clinically 
substantiated, either in 1953 or 1974, and the mere notation 
in the records concerning his treatment of a "long history" 
of right knee problems is not sufficient to well ground his 
claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement; furthermore, 
such evidence does not enjoy the presumption of truthfulness 
accorded by Robinette, 8 Vet. App.69 (1995), and Justus).  
Therefore, this evidence, even when given its full probative 
weight, still does not tend to suggest that the injury in 
service resulted in chronic residual disability-especially 
considering that the veteran had no complaints whatsoever 
concerning his right knee (nor was a right knee disorder 
clinically diagnosed) on any of the occasions when he was 
examined after his initial treatment during service, in 1941, 
up until the initial diagnosis, post service, many years 
later.  Of note, the report of his October 1942 separation 
examination, the report of VA and private examinations that 
he underwent during the years immediately subsequent to 
service, beginning in June 1944, and on various later 
occasions from February to May 1946, and in January 1952, all 
are completely unremarkable (either by way of a complaint or 
objective clinical finding) of a right knee disorder.  Had 
he, in fact, had a right knee disorder during those years, it 
seems only logical that he would have indicated this in the 
process of filing his other claims for VA benefits.  
Moreover, although he indicated in his March 1953 statement 
that he had treated his right knee since service, albeit 
himself (instead of obtaining treatment from a doctor), this, 
even if true, is not sufficient evidence to establish proof 
of causation linking any of the post-service symptomatology 
to the injury in service, as opposed to, for example, any 
number of other possible factors that may not have had any 
relationship whatsoever to his service in the military.  That 
is to say, while he is competent to testify concerning the 
symptoms he may have experienced during the years immediately 
subsequent to service, he does not have the medical 
competence to diagnose a right knee disorder (to show that 
one existed prior to 1953/1974) or, more importantly, to 
etiologically link his symptoms associated therewith to the 
trauma in service.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Savage, supra.

In the absence of medical nexus evidence linking any of the 
current pathology affecting the right knee to the injury in 
service, the claim is not plausible and, therefore, must be 
denied as not well grounded.  The preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
doctrine does not apply.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



C.  Conclusion

Since both of the claims at issue are not well grounded, VA 
does not have a "duty to assist" the veteran in developing 
these claims.  See Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Furthermore, the Board is aware of no circumstances in this 
case that would put the VA on notice that any additional 
relevant evidence may exist that, if obtained, would well-
ground the veteran's claims for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board also recognizes that these claims are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim for service 
connection for the left hydrocele essentially on the merits-
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that, when the RO does 
not specifically address the question whether the claim is 
well grounded, but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Moreover, the Board 
observes that, in the June 1997 Statement of the Case (SOC), 
the RO notified the veteran of the legal requirement to 
submit a well-grounded claim and of the need to submit 
evidence showing that the disability was incurred in or 
aggravated by service.  Also, as alluded to earlier in this 
decision, since the Board reopened his claim for service 
connection for a right knee disorder, he is not prejudiced by 
the Board going ahead and considering this claim under the 
correct legal standard now controlling the reopening of 
claims, which the Court outlined in Hodge.  Therefore, merely 
because the RO employed a different legal standard when 
refusing to reopen this claim in its prior deliberations, in 
accordance with the previous practice of this agency and the 
Court's case law, is of no consequence.  See Bernard, 4 Vet. 
App. at 392-94; VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. 
Reg. 49747 (1992).  Furthermore, he is not prejudiced by the 
Board's decision to deny his right knee claim as not well 
grounded because, just as in the case of his claim for the 
left hydrocele, he has been apprised of the legal requirement 
to submit a well grounded claim and of the need to submit 
evidence showing that his right knee disorder was incurred in 
or aggravated by service.  Thus, the "duty to inform" him 
of the evidence necessary to complete his application 
concerning both claims has been met.  38 U.S.C.A. § 5103(a) 
(West 1991); Franzen v. Brown, 9 Vet. App. 235 (1996); 
Robinette, 8 Vet. App. at 77-78.


ORDER

Since the claim is not well grounded, service connection for 
a left hydrocele is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disorder; 
however, since the claim still is not well grounded, service 
connection is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

 


